DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1 and 27-30 under 35 U.S.C. §102 (Remarks, Pg. 14-16, Claim Rejections – 35 U.S.C. §102) have been fully considered and are persuasive.  The rejection of Claims 1 and 27-30 under 35 U.S.C. §102 has been withdrawn and a second non-final rejection has been issued herewith. 

Examiner Note - 35 USC § 101
While the claimed invention is directed to an abstract idea by comparing the number of bits associated with a first downlink assignment indicator and the number of bits associated with a second downlink assignment indicator, however, the claim contains additional elements Specification, 25 March 2020, ¶62-65).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 29 in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 19 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20160212734 A1; hereinafter referred to as “He”) in view of Takeda et al. (EP 3364582 A1).
Regarding Claim 28, He discloses an apparatus for wireless communications, comprising: 
a processor (¶29 & Fig. 2, He discloses a communication device comprising processing 206); 
memory coupled with the processor (¶29 & Fig. 2, He discloses a communication device comprising memory 208 coupled to the processing 206); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶33, He discloses instructions stored on a computer readable medium for execution by at least one processor) to: 
receive a first downlink control information message for a first downlink data transmission (¶68-69 & Fig. 9 (902), He discloses receiving, by a user equipment (UE) from an evolved node B (eNB), downlink control information comprising a first downlink assignment index (DAI) for a second downlink assignment) and a second downlink control information message for a second downlink data transmission (¶68-69 & Fig. 9 (902), He discloses receiving, by a user equipment (UE) from an evolved node B (eNB), downlink control information further comprising a second DAI for a second downlink assignment), the first downlink control information message comprising a first number of bits for a first counter downlink assignment indicator and the second downlink control information message comprising a second number of bits for a second counter downlink assignment indicator (¶68-69 & Fig. 9 (902), He discloses that the first DAI and the second DAI have a different number of bits).
However, He does not explicitly disclose determine whether the first number of bits for the first counter downlink assignment indicator is different from the second number of bits for the second counter downlink assignment indicator; and transmit a feedback message for at least the first downlink data transmission and the second downlink data transmission, the feedback message based at least in part on the determining.
Takeda teaches to:
determine whether the first number of bits for the first counter downlink assignment indicator is different from the second number of bits for the second counter downlink assignment indicator (¶79-80, Takeda teaches determining whether the second DAI is 3-5 bit DAI or the same size as the prior 2-bit DAI.  In the event that the number of bits are different, Takeda teaches that the user terminal determines a HARQ-ACK codebook size according to a non-carrier aggregation (non-CA) case.  Here, a comparison of the bits must occur because the future step of determining the HARQ-ACK codebook size depends on such a comparison); and 
transmit a feedback message for at least the first downlink data transmission and the second downlink data transmission, the feedback message based at least in part on the determining (¶79-80 & Claim 10, Takeda teaches transmitting a HARQ-ACK based on either the first DAI or the second DAI).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He by determining whether the first number of bits for the first Takeda, ¶15).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 28.
Regarding Claim 29, Claim 29 is rejected on the basis of Claim 28.
Regarding Claim 30, Claim 30 is rejected on the basis of Claim 28.
Regarding Claim 27, He discloses the method of claim 1.
Takeda further teaches the feedback message comprises a hybrid automatic repeat request acknowledgment message (¶79-80 & Claim 10, Takeda teaches that the feedback is HARQ-ACK information).

Allowable Subject Matter
Claims 2-19 and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474